Exhibit 3.1 Articles of Merger (PURSUANT TO NRS 92A.200) Page 1 USE BLACK INK ONLY - DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY Articles of Merger (Pursuant to NRS Chapter 92A - excluding 92A.200(4b)) 1) Name and jurisdiction of organization of each constituent entity (NRS 92A.200). If there are more than four merging entities, check box oand attach an 81/2" x11" blank sheet containing the required information for each additional entity. Motor Sport Country Club Holdings, Inc. Name of merging entity Nevada corporation Jurisdiction Entity type • Name of merging entity Jurisdiction Entity type * Name of merging entity Jurisdiction Entity type • Name of merging entity Entity type • Jurisdiction Name of merging entity Jurisdiction Entity type • and, Victoria Industries, Inc. Name of surviving entity Nevada corporation Jurisdiction Entity type • *Corporation, non-profit corporation, limited partnership, limited-liability company or business trust. Filing Fee: $350.00 This form must be accompanied by appropriate fees Nevada Secretary of Stale 92A Merger Page 6 Revised: 10. 15.09 Articles of Merger (PURSUANT TO NRS 92A.200) Page 2 USE BLACK INK ONLY - DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY 2) Forwarding address where copies of process may be sent by the Secretary of State of Nevada (If a foreign entity is the survivor In the merger - NRS 92A.1 90): Attn: c/o: 3) (Choose one) o The undersigned declares that a plan of merger has been adopted by each constituent entity (NRS 92A.200). x The undersigned declares that a plan of merger has been adopted by the parent domesticentity (NRS 92A.180) 4) Owner's approval (NRS 92A.200) (options a, b, or c must be used, as applicable, for each entity) (if there are more than four merging entities, check boxo and attach an 81/2" x 11" blank sheet containing the required information for each additional entity): (a) Owner's approval was not required from Motor Sport Country Club Holdings, Inc. Name of merging entity, if applicable Name of merging entity, if applicable Name of merging entity, if applicable Name of merging entity, if applicable and, or Victoria Industries, Inc. Name of merging entity, if applicable This form must be accompanied by appropriate fees Nevada Secretary of Stale 92A Merger Page 6 Revised: 10. 15.09 Articles of Merger (PURSUANT TO NRS 92A.200) Page 3 USE BLACK INK ONLY - DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY (b) The plan was approved by the required consent of the owners of': Name of merging entity, if applicable Name of merging entity, If applicable Name of merging entity, if applicable Name of merging entity, if applicable and, or Name of surviving entity, if applicable *Unless otherwise provided in the certificate of trust or governing instrument of a business trust, a merger must be approved by aH the trustees and beneficial owners of each business trust that is a constituent entity in the merger. This form must be accompanied by appropriate fees Nevada Secretary of Stale 92A Merger Page 6 Revised: 10. 15.09 Articles of Merger (PURSUANT TO NRS 92A.200) Page 4 USE BLACK INK ONLY - DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY (c) Approval of plan of merger for Nevada non-profit corporation (NRS 92A.160): Name of merging entity, if applicable Name of merging entity, If applicable Name of merging entity, if applicable Name of merging entity, if applicable and, or Name of surviving entity, if applicable This form must be accompanied by appropriate fees Nevada Secretary of Stale 92A Merger Page 6 Revised: 10. 15.09 Articles of Merger (PURSUANT TO NRS 92A.200) Page 5 USE BLACK INK ONLY - DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY 5) Amendments, if any, to the articles or certificate of the surviving entity. Provide article numbers, if available. (NRS 9ZA.200)•: The Articles of Incorporation of the surviving corporation shall be amended as follows: "FIRST: The name of the Corporation is Motor Sport Country Club Holdings, Inc." 6) Location of Plan of Merger (check a or b): o(a) The entire plan of merger is attached; or, x(b) The entire plan of merger is on file at the registered office of the surviving corporation, limited-liability company or business trust, or at the records office address if a limited partnership, or other place of business of the surviving entity (NRS 92A.200). 7) Effective date (optional)": • Amended and restated articles may be attached as an exhibit or integrated into the articles of merger. Please entitle them "Restated' or "Amended and Restated," accordingly. The form to accompany restated articles prescribed by the secretary of state must accompany the amended and/or restated articles. Pursuant to NRS 92A.180 (merger of subsidiary into parent - Nevada parent owning 90% or more of subsidiary), the articles of merger may not contain amendments to the constituent documents of the surviving entity except that the name of the surviving entity may be changed. •• A merger takes effect upon filing the articles of merger or upon a later date as specified In the articles, which must not be more than 90 days after the articles are filed (NRS 92A.24D). This form must be accompanied by appropriate fees Nevada Secretary of Stale 92A Merger Page 6 Revised: 10. 15.09 Articles of Merger (PURSUANT TO NRS 92A.200) Page 6 USE BLACK INK ONLY - DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY 8) Signatures - Must be signed by: An officer of each Nevada corporation; All general partners of each Nevada limited partnership; All general partners of each Nevada limited-liability limited partnership; A manager of each Nevada limited-liability company with managers or one member if there are no managers; A trustee of each Nevada business trust (NRS 92A.230)• (if there are more than four merging entities, check boxo and attach an 8 1/2" x 11" blank sheet containing the required information for each additional entity.): Motor Sport Country Club Holdings, Inc. Name of merging entity X President 5/27/2010 Signature Title Date Name of merging entity X Signature Title Date Name of merging entity X President 5/27/2010 Signature Title Date Name of merging entity X President 5/27/2010 Signature Title Date Victoria Industries. Inc. Name of merging entity X Chief Executive Officer 5/27/2010 Signature Title
